NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RICHARD P. DAGRES,                               No.   14-56799

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01339-CAS-CW

   v.
                                                  MEMORANDUM*
 COUNTRYWIDE BANK, N.A., succeeded
 by merger with BAC Home Loan Servicing,
 LP; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Richard P. Dagres appeals pro se from the district court’s judgment

dismissing his federal and state law claims arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), and we may affirm on any basis supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Dagres’ securitization related state law

claims because California law does not permit Dagres to bring a preemptive suit to

challenge defendants’ authority to foreclosure. See Gomes v. Countrywide Home

Loans, Inc., 192 Cal. Rptr. 3d 819, 823-24 (Ct. App. 2011). Each of Dagres’

arguments for why defendants lack authority to foreclose have been rejected by the

California courts. See, e.g., Saterbak v. JP Morgan Chase Bank, N.A., 199 Cal.

Rptr. 3d 790, 795-96 (Ct. App. 2016) (borrowers lack standing to challenge

assignments of loans into a securitized trust); Siliga v. Mortg. Elect. Registration

Syst., Inc., 161 Cal. Rptr. 3d 500, 506 (Ct. App. 2013) (“California courts have

held that a trustor who agreed under the terms of the deed of trust that [electronic

database provider Mortgage Electronic Registration Systems, Inc.], as the lender’s

nominee, has the authority to exercise all of the rights and interests of the

lender . . . is precluded from maintaining a cause of action based on the allegation

that MERS has no authority to exercise those rights.”), abrogated in part by

Yvanova v. New Century Mortg. Corp., 365 P.3d 845 (Cal. 2016).

      We do not consider arguments not specifically and distinctly raised and



                                           2                                    14-56799
argued in the opening brief, or raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    14-56799